Citation Nr: 1018455	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  02-10 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran served on active duty from December 1961 until 
December 1963.  The appeal initially came before the Board of 
Veterans' Appeals (the Board) on appeal from a November 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in San Juan, Puerto Rico (the RO).  In 
October 2003 and in October 2006, the Board Remanded the 
appeal.  In April 2008, the Board denied the appeal.

After the Board denied the claims in April 2008, the Veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  The parties submitted a Joint 
Motion to Remand in December 2009 and the Court issued an 
Order which incorporated the Joint Motion and vacated the 
Board's 2008 decision in that same month.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In the Joint Motion for Remand, the parties directed that VA 
attempt to obtain additional records from Dr. Umpierre from 
1963 to the present, and discuss consideration of a January 
2001 opinion from Dr. Umpierre.  

In an April 2010 communication, the Veteran's attorney 
contends that further development as to whether the Veteran's 
transitional vertebrae/lumbarization of S1 is a congenital 
defect or a congenital disease.  Initially, the Board notes 
that, in VAOPGCPREC 82-90, VA's General Counsel discussed 
under what circumstances, if any, service connection could be 
granted for disorders of congenital or developmental origin.  
The discussion noted that the term "defects," viewed in the 
context of 38 C.F.R. § 3.303(c), would be definable as 
structural or inherent abnormalities or conditions which are 
more or less stationary in nature.  The discussion also noted 
that one influential Federal court, in drawing a distinction 
between "disease" and "defect," indicated that the former 
referred to a condition considered capable of improving or 
deteriorating, whereas the latter referred to a condition not 
considered capable of improving or deteriorating.  Durham v. 
United States, 214 F.2d 862, 875 (D.C.Cir.1954); see also 
United States v. Shorter, 343 A.2d 569, 572 (D.C.1975). 

In this case, the RO did not obtain a medical opinion as to 
whether the Veteran's congenital urinary obstruction was a 
"defect" or a "disease" for purposes of 38 C.F.R. § 3.303 and 
the regulations governing Veterans' benefits.  Further 
medical evidence, and discussion of whether there is clear 
and unmistakable evidence to rebut the presumption of sound 
condition as to congenital disease, or whether there was 
aggravation of the congenital disorder, is required.  

The Joint Remand does not direct that any other actions be 
taken.  Accordingly, the case is REMANDED for the following 
action:

1.  The Veteran should be asked whether Dr. 
Umpierre remains at the address identified in 
the record.  The Veteran should be asked to 
submit a current authorization for release of 
records from Dr. Umpierre.  The records of Dr. 
Umpierre from 1963 should be requested.  All 
attempts to procure records should be 
documented in the file.  If the records 
identified by the Veteran cannot be obtained, 
documentation to that effect should be 
included in the claims file.  In addition, the 
Veteran and his representative should be 
informed of any such problem.

2.  The Veteran should be afforded the 
opportunity to submit or identify any 
additional evidence, of any type, that may be 
relevant to any of the claims on appeal.  

3.  Then, the Veteran should be afforded VA 
examination of each knee.  The claims files 
must be provided to the examiner.  The 
examiner should review of the relevant 
evidence and obtain history and a description 
of his current symptoms from the Veteran.  The 
examiner should assign a diagnosis for each 
right knee disorder and a diagnosis for each 
left knee disorder.  

If a diagnosis of a right knee disorder or a 
left knee disorder is assigned, the examiner 
should provide an opinion, for each diagnosed 
knee disorder, as to whether it at least as 
likely as not (a 50 percent, or greater, 
likelihood) that the disorder was incurred in 
service, or is the result of service, or is 
etiologically related to an incident of 
service, or due to a service-connected 
disability, or is aggravated by service-
connected disability.    

The medical basis for all opinions expressed 
should be discussed for the record.  If the 
requested opinion cannot be provided without 
resort to speculation, the examiner should 
state the reason why speculation would be 
required in this case (e.g., if the requested 
determination is beyond the scope of current 
medical knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).   The examiner should state what 
additional evidence or information should be 
sought so that the opinion may be obtained.  

It would be helpful if the examiner, in 
expressing his or her opinion, would use the 
language "likely," "unlikely" or "at least as 
likely as not."  The term "at least as likely 
as not" does not mean "within the realm of 
medical possibility."  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against causation.

4.  The Veteran should be afforded VA examination 
of the back.  The examiner should assign a 
diagnosis for each current lumbar disorder.  The 
examiner should determine whether the Veteran 
currently has transitional vertebrae/lumbarization 
of S1.  
        
The examiner should state the likelihood (less 
than likely, at least as likely as not (50 
percent or greater likelihood), or more than 
likely) that the Veteran has a current back 
disorder which existed prior to the Veteran's 
service.  If the Veteran had a back disorder 
which pre-existed his service, the examiner 
should state the likelihood that this disorder 
was a congenital "defect" or a congenital 
"disease."  (A congenital "defect" is 
defined, for VA purposes, as a structural or 
inherent abnormality, such as a supernumerary 
body part.  VAOPGCPREC 82-90.)  If the 
examiner determines that the Veteran had a 
congenital defect or disease prior to service, 
the examiner should explain whether there is 
clear and unmistakable evidence (obvious and 
manifest evidence, either evidence specific to 
this claim or well-known medical knowledge) 
that the congenital disorder preexisted the 
Veteran's service.  Then, the examiner should 
also provide an opinion as to the likelihood 
(less than likely, at least as likely as not 
(a 50 percent or greater likelihood), or more 
than likely) that the congenital disorder was 
(i) first manifested in service, (ii) 
aggravated in service, (iii) subject to 
superimposed disease or injury, or, (iv) 
progressed at an abnormally high rate during 
service.  

For each lumbar disorder other than 
transitional vertebrae/lumbarization of S1, 
the examiner should state whether it is at 
least as likely as not (a 50 percent or 
greater likelihood), or more than likely, or 
less than likely that the current lumbar 
disorder was incurred in or as a result of 
service or is etiologically related to the 
Veteran's service or an incident thereof.  

The medical basis for all opinions expressed 
should be discussed for the record.  If the 
requested opinion cannot be provided without 
resort to speculation, the examiner should 
state the reason why speculation would be 
required in this case (e.g., if the requested 
determination is beyond the scope of current 
medical knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).   The examiner should state what 
additional evidence or information should be 
sought so that the opinion may be obtained.  

5.  After assuring that development is 
complete and that each VA examination report 
required is complete, the appealed claims 
should be readjudicated.  If any benefit 
sought remains denied, the Veteran should be 
issued a supplemental statement of the case 
(SSOC) which addresses actions taken since the 
issuance of the last SSOC.  The Veteran should 
be given the opportunity to respond, and the 
claim should thereafter be returned to the 
Board, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



